In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-480 CV

____________________


IN RE TENET HEALTHCARE, LTD., ET AL.




Original Proceeding



MEMORANDUM OPINION (1)
	Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992); Walker v. Packer, 827 S.W.2d 833, 839
(Tex. 1992).  Relator seeks a writ of mandamus to compel the trial judge to vacate the
portion of his order denying the relator's assertions of privilege and compelling relator to
produce certain documents.  The trial court denied the relator's assertions of medical
committee and medical peer review privileges.  After reviewing the petition and record,
we conclude that the relator has not shown a clear abuse of discretion or violation of a duty
imposed by law.
	The petition for writ of mandamus, filed October 14, 2003, is DENIED.	
 
								PER CURIAM

Opinion Delivered October 27, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.